DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/01/2022 is/are being considered by the examiner.
Claims 1, 5-6, 9-15, 17-18 are pending:
Claims 2-4, 7-8, 16, 19-20 are canceled
Claim 16 is canceled via Examiners Amendment below


Response to Arguments
	Upon further consideration, the claim objection warning of record is withdrawn.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Whitley (US 9,726,192) have been fully considered and are persuasive.  The 35 USC 102 art rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Fizer (US 8,770,937), in view of Bennett (US 2008/0037264) have been fully considered.
Claim 1
Rejection is withdrawn due to amendment to include old claim 8 that was indicated to be allowable subject matter in the prior office action.
Claim 14
Rejection is withdrawn due to examiner’s amendment below to include the subject matter of claim 16.
Claim 18
Rejection is withdrawn due to amendment to include old claim 20 that was indicated to be allowable subject matter in the prior office action.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Coleman on 06/09/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 14
Amend as follows:
An apparatus for connecting with a fan blade of a fan, comprising: 
a connector including a first end and a second end; and 
a winglet configured to couple with the fan blade, the winglet including an extension configured to connect with the first end of the connector to form a first connection between the connector and the winglet, wherein the first connection is located at least partially within the cavity of the fan blade, [[and]] wherein the first connection is adapted to secure the winglet to the fan, and wherein the first connection between the connector and the winglet comprises at least one fastener; 
wherein the connector passes through the cavity of the fan blade from a first end of the fan blade to a second end of the fan blade, and the second end of the connector connects to a central hub of the fan via a direct interface with the central hub.
Claim 16 is canceled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “at least one fastener passes through the anchor point in a direction transverse to a longitudinal axis of the at least one fan blade.” in combination with the remaining limitations of the claim.
Claim 14
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the first connection between the connector and the winglet comprises at least one fastener” in combination with the remaining limitations of the claim.
Claim 18
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “at least one connector comprising a flexible strap, said at least one connector extending through the passage of each fan blade and coupled to an inner portion of the winglet by a removable fastener to form a connection between the at least one connector and the winglet” in combination with the remaining limitations of the claim.
Claims 5-6, 9-13, 15, 17 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745         

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745